Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In light of Applicant’s amendment filed on August 31, 2022, claims 1-6, 8-12, 14-18 and 20-24 stands allowed.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is US Patent Application Publication 2013/0254117 A1 to Von Muller et al (hereinafter “Von Muller”).
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on pages 1-109 of the specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings, …the inventor’s lexicography must prevail….” Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The primary reference Von Muller (US Patent Application Publication 2013/0254117) describes a Systems and methods for performing financial transactions are provided. In one embodiment, the invention provides for method for bank card transactions, including: reading the token information at the point of swipe for traditional and non-traditional POS platforms; performing a low-security task on the token information using a first microprocessor, wherein the non-security task includes one or more tasks from the group of encryption determination….
Von Muller however does not at least teach or suggest: “initiating, subsequent to receiving the security request, a restart of the at least one payment processing peripheral device, wherein the initiating the restart comprises: transitioning the at least one payment processing peripheral device to a predetermined state; and clearing, while the at least one payment processing peripheral device is in the predetermined state, any outstanding security requests…” as claimed in independent claims 1 and 14.
Moreover, the missing claimed elements from Von Muller are not found in a reasonable number of reference(s). Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Von Muller disclosure because such would have changed the basic working principles and the operation of Von Muller which is silent with respect to ““initiating, subsequent to receiving the security request, a restart of the at least one payment processing peripheral device, wherein the initiating the restart comprises: transitioning the at least one payment processing peripheral device to a predetermined state; and clearing, while the at least one payment processing peripheral device is in the predetermined state, any outstanding security requests…”as recited in independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ito (U.S. Patent Application Publication No. 2012/0254036 A1) 
Nielson et al (U.S. Patent Application Publication No. 2009/0024471 A1)
Dixon et al (U.S. Patent Application Publication No. 2013/0275245 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        September 7, 2022